Citation Nr: 1205977	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a stomach disability.  

2.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1955 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a January 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability.  In a February 1996 letter to the Veteran, the RO informed the Veteran that he had been granted entitlement to non service-connected pension benefits, but failed to disclose that his claim of entitlement to service connection for a skin disability had been denied.  As the Veteran did not receive notice of the RO's January 1996 denying him entitlement to service connection for a skin disability, that decision did not become final.  Generally a decision becomes final one year following the Veteran's receipt of written notification that explains the reasons and bases for the decision and that apprises the Veteran of his or her procedural and appellate rights.  Therefore, the Veteran's August 1995 claim of entitlement to service connection for a skin disability has remained open and pending.  The Board has characterized the issue accordingly.  

This case was previously before the Board in June 2011, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a stomach disability is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran entered active service with pre-existing vitiglio.

2.  There is evidence that the Veteran's pre-existing vitiglio permanently worsened beyond its natural progression during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Vitiglio clearly and unmistakably existed prior to the Veteran's entry into active service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, pre-existing vitiglio was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for a skin disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 




Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

The Board notes that the Veteran's service records are reported to have been destroyed by fire at the National Personnel Records Center (NPRC).  Therefore, those records cannot be used to determine what physical disabilities the Veteran had at the time of his entrance into active service.  

However, a review of the treatment notes of record show that the Veteran has received treatment at the VA Medical Center for vitiglio.  In a July 2000 treatment note, it was reported that the Veteran had experienced vitiglio since age 17, which would be prior to his active service.

The Board notes that the Veteran is competent to report when his symptoms began.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Given that the Veteran's statement that his vitiglio had been present since he was 17 was made for the purpose of receiving medical treatment, the Board finds that this statement is especially compelling.

In June 2011, the Veteran was afforded a VA skin examination.  At that time, the VA examiner reported that the cause of vitiglio was unknown and that some felt that it was a hereditary or immune malfunction.  Regarding the Veteran's claim of gas exposure in service causing his vitiglio, the VA examiner reported that she was unable to find any evidence that vitiglio was associated with chemical or gas exposure, other than exposure to phenol.  She reported that there have been studies that have suggested that phenols, chemicals used in photography, could trigger vitiglio in susceptible individuals, but that the Veteran's military occupational specialty (MOS) during active service did not involve photography.  Therefore, the examiner reported that the preponderance of the medical literature supported vitiglio having a hereditary or auto-immune etiology.      

Based on the Veteran's statement that his vitiglio had been present since he was 17 years old and the VA examiners opinion that vitiglio had a hereditary or auto-immune etiology, the Board finds that the Veteran's vitiglio clearly and unmistakably existed prior to his active service.  Therefore, the presumption of soundness has been rebutted and the question becomes whether the disability clearly and unmistakably underwent no permanent increase in severity as a result of active service.

The Board notes that there is no evidence of record that the Veteran experienced any substantial problems from his pre-existing vitiglio at the time of his entrance into active service.  

In a January 2006 statement, the Veteran reported that approximately three months following his arrival in Korea, he noticed white spots appearing on his feet.  He reported that he became concerned about the condition and reported to the company field medical station for an examination and possible treatment.  He reported that he continued to seek medical attention for the spots appearing on his feet, but that the company medical providers could not identify "just what was going on" with his skin.  The Veteran reported that the skin condition continued to spread over the next two years and that he sought medical care from the VA Medical Center in Brooklyn, New York following his separation from active service.  He reported that he was treated with several ointments and light therapy before it was determined that the treatment was not working.  The Veteran reported that he was told he may have been exposed to a toxic gas during service that had caused his skin problems.

Where service medical records were destroyed, the veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, the Board finds the Veteran's statements regarding treatment for skin problems during active service to be credible.  

In a January 2008 statement, the Veteran's brother reported that when the Veteran came home on leave from Korea, there was a rash on his feet and legs.  The Veteran's brother reported that as the years passed, the rash "claimed" the Veteran's entire body.     

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, the Board finds the Veteran's brother credible with respect to his account of the Veteran's skin disability during and after his active service.

A review of the post-service medical evidence shows that the Veteran has continued to receive periodic treatment for vitiglio from both the VA Medical Center and private providers in the years since his separation from active service.    

In sum, the Veteran's vitiglio is found to have clearly and unmistakably existed prior to his active service.  However, based on absence of evidence indicating disabling effects of vitiglio prior to the Veteran's service, the Veteran's credible lay account of treatment during active service, and the description of the Veteran's in-service and post-service rash symptoms provided by the Veteran's brother; the Board finds that the evidence fails to show that the Veteran's vitiglio clearly and unmistakably was not aggravated by active service.

Accordingly, the Board finds that entitlement to service connection for vitiglio is warranted.


ORDER

Entitlement to service connection for vitiglio based upon aggravation of a pre-existing disorder is granted, subject to the laws and regulations governing the award and payment of monetary benefits based upon service connection due to aggravation.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.

A review of the record shows that the Veteran has asserted that he developed a stomach problem during his time in active service and that he was seen at the field medical stations in Korea for treatment.  He reported that he was told that he had an ulcer while in active service.  The Veteran reported that he was hospitalized at Fort Benning, Georgia for treatment of his ulcer for approximately two weeks.  The Veteran has also reported that when he returned to New York following his separation from active service, he was treated at the medical facilities at Fort Hamilton, New York.  He reported that his condition did not improve after this treatment and he eventually sought treatment from a private provider.  
Additionally, in a January 2008 statement, the Veteran's brother reported that the Veteran wrote to him from the hospital at Fort Benning, Georgia just prior to his separation from active service and told him that he was receiving treatment for a bleeding ulcer.

A review of the record shows that treatment notes from the Veteran's private provider at Beth-El hospital documenting the Veteran's January 1963 diagnosis of duodenal ulcer and ultimate surgical intervention have been obtained.  However, there is no evidence indicating that attempts to obtain inpatient or outpatient treatment records directly from the medical facilities at Fort Benning, Georgia or Fort Hamilton, New York have been made.

In the June 2011 remand, the Board directed that the Veteran be sent a letter asking him to clarify the types of treatment he received at Fort Benning, Georgia and Fort Hamilton, New York and to provide an approximation of dates of treatment so the records could be requested.  In June 2011, the Veteran was sent such a letter.  However, the Veteran never responded with information regarding what treatment he received where and when he received it.  Therefore, attempts to obtain the records were not made.  

However, the Veteran has clearly reported that he was hospitalized at Fort Benning, Georgia just prior to his separation from active service and that he received treatment Fort Hamilton, New York just after his separation.  Further, there is only a three year window between the Veteran's separation from active service and the time when he eventually sought private medical care as his condition was not improving with the care he was reportedly receiving at Fort Hamilton, New York.  

Therefore, the Board finds that additional information from the Veteran regarding his treatment at Fort Benning, Georgia and Fort Hamilton, New York is not necessary in order for VA to conduct a records search. 

As the Veteran has reported both in-service and post-service treatment for a bleeding ulcer at these facilities, the Board finds that attempts to obtain these records directly from the medical facilities must be made before a decision is rendered with regard to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a stomach disability.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  Specifically, the RO or the AMC should make requests for inpatient and outpatient treatment records from Fort Benning, Georgia and for outpatient treatment records from Fort Hamilton, New York directly.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The RO or the AMC should undertake any other development it determines to be warranted.  

3. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


